Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The objection to the specification is withdrawn in view of the amendment to the written description.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Pal et al. (US 7,864,506 – hereinafter, “Pal”) in view of Tani (WO 2017/072870).
With respect to claim 1, Pal teaches (In Fig 6) a power converter comprising: a cooler (54) having a cooling surface (Top surface) formed therein; and a capacitor module (10) including a capacitor module main body (34) facing the cooling surface at a distance from the cooling surface (See Fig 6), and a heat conductive member (26/58) connected to the capacitor module main body (See Fig 6) and having a heat radiation portion (58) thermally connected to the cooling surface, wherein the heat radiation portion (58) is the only portion of the heat conductive member (26/58) that is directly in contact with the cooling surface (See Fig 6), and an entire length of the heat radiation portion is thermally connected to the cooling surface (See Fig 6).  
Pal fails to specifically teach or suggest the presence of a semiconductor module provided on the cooling surface and being connected to the capacitor module via a bus bar that is spaced apart from the cooling surface and comprising a plurality of bus portions connected to each other at a right angle, and further that the heat radiation portion is thermally connected to the cooling surface at a position more distant from the semiconductor module than an end portion of the capacitor module main body that is closest to the semiconductor module.  
Tani, however, teaches (In Fig 7) a capacitor module (4) and a semiconductor module (16) both on a cooling surface (Top surface of 2) and connected via bus bars (13/17/8), wherein the bus bars (13/17/8) are spaced apart from the cooling surface and comprising a plurality of bus portions (13/8) connected to each other a right angle (13/8 are at a right angle to each other in Fig 7).  



    PNG
    media_image1.png
    356
    607
    media_image1.png
    Greyscale

With respect to claim 2, Pal as modified by Tani teaches the limitations of claim 1 as per above and Tani further teaches that the cooling surface of the cooler (2) is cooled by a cooling medium flowing in the cooler (See US 10,490,469 to Tani, Col. 3, ll. 
With respect to claim 3, Pal as modified by Tani teaches the limitations of claim 1 as per above and Tani further teaches that between the capacitor module main body (4) and the cooling surface (21), a heat insulating member (15) formed of a material having a heat conductivity lower than that of the capacitor module main body is interposed (15 is described as a resin which is known to be less thermally conductive than a metal lead).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Tani with that of Pal, such that a resin is placed between the capacitor module main body and the cooling surface as taught by Tani since doing so would provide protection to the bus components (62, 63, 66).
With respect to claim 4, Pal further teaches that the heat conductive member (26) has an attachment portion arranged inside the capacitor module main body (See Figs 1, 8).
.

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pal in view of Tani and further in view of Werker et al. (US 10,410,795 – hereinafter, “Werker”).
With respect to claim 6, Pal as modified by Tani teaches the limitations of claim 1 as per above but fails to specifically teach or suggest the limitations of claim 6.  Werker, however, teaches (In Fig 2) placing a thermally conductive adhesive (6) in close thermal contact with the body of a capacitor (2) and the body of a heat conductive member (5).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Werker with that of Pal as modified by Tani, such that a thermally conductive adhesive is placed between the body of the capacitor (34) and the horizontal attachment portion of the heat conductive member (26/58) since doing so would provide both additional protection to the heat conductive member and also additional thermal capacity to remove heat from the capacitor main body.



Allowable Subject Matter
Claims 7-15 are allowed.
The following is an examiner’s statement of reasons for allowance:

With respect to claims 7-15, the allowability resides in the overall structure of the device as recited in independent claim 7 and at least in part because claim 7 recites, “the capacitor module main body includes a capacitor case, a capacitor element arranged in the capacitor case, and a filling member which is made of a resin, and covers the capacitor element in the capacitor case; and the bus bar extends through the filling member to be connected to the capacitor element, while being held in the capacitor case via the filling member”.
The aforementioned limitations in combination with all remaining limitations of claim 7 are believed to render said claim 7 and all claims dependent therefrom patentable over the art of record.

While Pal and Tani teaches many of the limitations of claim 7 as per the rejection to claim 1 on pages 3-4 of the non-final office action dated 9/17/2021, neither Pal nor Tani, nor any other art of record – either alone or in combination – teach or suggest the above mentioned limitations of claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
With respect to the Applicants’ remarks to claim 1 that, “That is, neither Pal, nor Tani, taken singularly or in combination, teaches or suggests at least "a capacitor module main body ... connected to the semiconductor module via a bus bar spaced apart from the cooling surface and comprising a plurality of bus portions connected to each other at a right angle." Accordingly, claim 1 is patentable because the combined references do not disclose all of the claim elements.” (Present remarks pages 8-9) the Examiner respectfully disagree and as per the above rejection to claim 1, Tani is believed to teach elevated bus bars (Fig 7, elements 8/13/17) comprising a plurality of bus portions (8/13) connected to each other at a right angle (Right angle between 8 and 13 as shown in Fig 7).  Accordingly, Tani is believed to teach all the amended limitations of claim 1 and the 103 rejection to claim 1 in view of Pal and Tani is maintained.
With respect to the Applicants’ additional remarks to the dependent claims (Present remarks page 9) the Examiner respectfully notes that, since the remarks regarding independent claim 1 are not found to be persuasive, and since there are no additional persuasive remarks provided with respect to the dependent claims, the dependent claims are believed to be properly rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M PAPE whose telephone number is (571)272-2201. The examiner can normally be reached M-F: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY PAPE/Primary Examiner, Art Unit 2835